Citation Nr: 0915880	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to 
December 1977; he died in August 1994. The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran died in August 1994; the immediate cause of 
death, according to records, was acute cardiopulmonary arrest 
due to apparent pericardial effusion as a result of non-
compliance with immunosuppressive regimen following a kidney 
transplant.

2.  At the time of the Veteran's death, he was not service-
connected for any disability.

3.  The competent evidence fails to demonstrate that the 
cause of death was incurred in or related to his military 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312(a) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in December 
2006.  The RO's July 2006 notice letter advised the appellant 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by her, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the appellant.  She was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence including, among other things, a death 
certificate.  Finally the letter advised her of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

The Board notes that the Veteran's death certificate is not 
of record.  However, hospital records pertaining to the 
Veteran's death are included in the C-file.  As noted above, 
the appellant was provided with notice that the death 
certificate should be provided.  Additionally, there is a 
September 2006 report of contact that notes that the 
appellant was notified that the death certificate still 
needed to be provided.  There is a letter of record from the 
appellant stating that she sent the death certificate, 
however the death certificate is not included in the C-file.  
Subsequently, the appellant was again notified in the 
December 2007 statement of the case (SOC), that the death 
certificate was still not of record.  The Board finds that 
the cause of death may be determined from the hospital 
reports that have been provided and that the appellant was 
adequately notified that the death certificate had not been 
received, therefore the Board finds that the absence of the 
death certificate does not prevent the Board from adequately 
deciding the claim and is not prejudicial to the appellant.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for dependency and indemnity 
compensation (DIC), the VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

The July 2006 letter provided adequate notice regarding Hupp 
element (2) as well as element (3) with respect to 
establishing service connection for the cause of the 
Veteran's death as due to a disability related to service.  
Moreover, the Board is satisfied that the appellant 
demonstrated actual knowledge of the need to show an 
etiological nexus between the Veteran's cause of death and 
his military service.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (once an error is identified as to any of 
the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  In this regard, in the January 2008 VA Form 9, 
the appellant states that she believes that the Veteran's 
renal disease that led to his death was related to his 
military service or the result of something he was exposed to 
while in service, thus demonstrating that the appellant was 
aware of the need to associate the cause of the Veteran's 
death with the Veteran's service.

As for element (1) of Hupp notice, the appellant was never 
provided a statement of the conditions for which the Veteran 
was service-connected at the time of his death.  However, 
seeing as the Veteran was not in receipt of service 
connection for any disability at the time of his death, this 
notice issue is moot.  

Finally, the Board observes that the appellant was never 
provided notice regarding the establishment of an effective 
date in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Nevertheless, the Board finds this error to 
be nonprejudicial because the Board has concluded that the 
preponderance of the evidence is against this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any 
questions as to the appropriate effective date to be assigned 
have therefore been rendered moot.  

In Vazquez-Flores, 22 Vet App 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As discussed above, the appellant has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that the appellant was not specifically 
informed, the Board has demonstrated that any defective pre-
decisional notice error was rendered non-prejudicial in terms 
of the essential fairness of the adjudication.  As such, the 
Board finds that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  In 
this regard, the Veteran's service treatment records are 
associated with the claims folder.  The appellant has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claim.  

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that it has 
determined that the evidence currently of record is 
sufficient to decide her claim.  Thus, no remand for a VA 
medical opinion is warranted.  See Delarosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), 
applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  In the 
present case, there is no competent evidence that the 
Veteran's cause of death is related to his military service, 
and no evidence that a medical opinion would aid in 
substantiating the appellant's claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that the 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready 
for appellate review




Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a Veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2008).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of a Veteran, including, 
particularly, autopsy reports.  Id.  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
cardiovascular-renal disease and hypertension, are presumed 
to have been incurred in service if manifest to a degree of 
10 percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a)

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

In the present case, the immediate cause of the Veteran's 
death was reported in a Barnes Hospital Emergency Department 
report, dated August 2, 1994, as acute cardiopulmonary arrest 
due to apparent pericardial effusion as a result of non-
compliance with immunosuppressive regimen.  The appellant 
asserts that the Veteran's underlying cause of death, kidney 
disease, is the result of the Veteran's military service or 
exposure to something while in the military.  As such, she 
contends that service connection for the cause of the 
Veteran's death is warranted.

Post-service medical records from Chicago Osteopathic Medical 
Center, dating from March 1982 to August 1983 and Barnes-
Jewish Hospital, dating from September 1983 to August 1994 
indicate that the Veteran had been treated for various 
complications with regard to his kidney disease which 
ultimately led to a left-side kidney transplant in August 
1983.  The records from the Barnes-Jewish Hospital, dated 
August 2,1994, indicate that the Veteran was admitted to the 
emergency room without a pulse and emergency room officials 
attempted to revive him and were unsuccessful.  He had been 
admitted to the hospital 5 days prior for complications from 
non-compliance with immunosuppressive regimen associated with 
a kidney transplant.  As a result, a shunt was implanted in 
order for the Veteran to receive hemodialysis.  The Veteran 
was subsequently released from the hospital and once at home 
became lethargic and was later found unresponsive.  At the 
time of the Veteran's death, the Veteran was not service-
connected for kidney disease or any other disability.  The 
ultimate cause of the Veteran's death (cardiac arrest due to 
non-compliance with immunosuppressive regimen associated with 
renal transplant) cannot be found to be of service origin.

The Board's attention is now directed to the question of 
whether kidney (renal) disease warrants service connection on 
a direct basis.  The preponderance of the evidence is against 
this aspect of the appellant's claim.  As noted above, 
service connection was not established for any condition.  
The competent evidence does not indicate that the Veteran's 
kidney disease was related to his active duty service.  The 
Veteran's service treatment records do not indicate any 
diagnosis of kidney disease and there are no competent 
medical opinions linking the Veteran's kidney disease 
etiologically with any disease or injury in service.  In 
fact, the evidence of record indicates the Veteran was not 
diagnosed with a kidney disorder, until 1982, approximately 4 
years after his separation from active service.  The lapse in 
time between active service and the first diagnosis of kidney 
disease weighs against the appellant's claim for direct 
service connection.  The Board may, and will, consider in its 
assessment of service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  Put another way, 
there is no evidence of chronic renal disease within one year 
of service discharge.  As such, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  
In addition, the appellant has submitted no competent medical 
evidence or opinion to suggest a direct causal link between 
the Veteran's renal disease and his active service.
The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board is prohibited from making conclusions 
based on its own medical judgment); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the present case, the 
competent medical evidence shows that the Veteran developed 
renal disease in 1982 which ultimately led to a kidney 
transplant and subsequently, to his death.  There is no 
evidence of chronic renal disease in service or a diagnosis 
of renal disease within one year of service discharge; thus, 
service connection cannot be awarded on a presumptive basis..  
See 38 C.F.R. §§ 3.307, 3.309(a).  As for whether the 
competent evidence demonstrates that the Veteran's death was 
directly due to military service, the preponderance of the 
evidence is against such a finding.  Therefore, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


